            Case 6:21-cv-00788 Document 4 Filed 07/30/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        IN THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SONRAI MEMORY LIMITED,
                                                    C.A. No. 6:21-cv-00788-ADA
                 Plaintiff,

       v.
                                                    JURY TRIAL DEMANDED
DELL TECHNOLOGIES, INC., EMC
CORPORATION;

                 Defendants.

                               NOTICE OF RELATED CASES

       Plaintiff Sonrai Memory Limited (“Sonrai”) hereby provides notice that the

following related cases are pending in this district:

             •   Sonrai Memory Limited v. Amazon.com, Inc., Case No. 6:21-cv-00787-

                 ADA (filed in W.D. Tex. on July 30, 2021);

             •   Sonrai Memory Limited v. Lenovo Group Ltd., et al., Case No. 6:21-cv-

                 00790-ADA (filed in W.D. Tex. on July 30, 2021);

             •   Sonrai Memory Limited v. LG Electronics Inc., et al., Case No. :21-cv-

                 00791-ADA (filed in W.D. Tex. on July 30, 2021);

             •   Sonrai Memory Limited v. Motorola Mobility LLC, Case No. :21-cv-00792-

                 ADA (filed in W.D. Tex. on July 30, 2021); and,

             •   Sonrai Memory Limited v. Samsung Electronics Co., Ltd., et al., Case

                 No. :21-cv-00793-ADA (filed in W.D. Tex. on July 30, 2021).

 Dated: July 30, 2021                              Respectfully submitted,

                                                   /s/ Reza Mirzaie

                                                   Reza Mirzaie (CA SBN 246953)
                                                   rmirzaie@raklaw.com


                                              1
Case 6:21-cv-00788 Document 4 Filed 07/30/21 Page 2 of 2



                               Amy E. Hayden (CA SBN 287026)
                               ahayden@raklaw.com
                               James A. Milkey (CA SBN 281283)
                               jmilkey@raklaw.com
                               Christian W. Conkle (CA SBN 306374)
                               cconkle@raklaw.com
                               Jonathan Ma (CA SBN 312773)
                               jma@raklaw.com
                               RUSS AUGUST & KABAT
                               12424 Wilshire Blvd. 12th Floor
                               Los Angeles, CA 90025
                               Phone: (310) 826-7474
                               Facsimile: (310) 826-6991

                               Attorneys for Plaintiff Sonrai Memory Limited




                           2
